UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7172



DWAYNE ANDERSON,

                                              Plaintiff - Appellant,

          versus


CITY OF FAIRMONT POLICE DEPARTMENT; DOUGLAS
YOST, is sued in his individual and official
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-130-1)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwayne Anderson, Appellant Pro Se. Boyd Lee Warner, Susan Wilmerink
Gifford, WATERS, WARNER & HARRIS, Clarksburg, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Anderson appeals the district court’s amended order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                   We have

reviewed the record and find no reversible error.                Accordingly, we

affirm    for    the     reasons    stated     by   the   district   court.      See

Anderson v. City of Fairmont Police Dep’t, No. CA-01-130-1 (N.D.W.

Va. July 12, 2002).             We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented     in   the

materials       before    the    court   and    argument    would    not   aid   the

decisional process.




                                                                           AFFIRMED




                                          2